          Case 1:21-mc-00694-AJN Document 9 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   9/3/21


  Bernard Bednarz, et al.,

                         Plaintiffs,
                                                                                 21-mc-694 (AJN)
                 –v–
                                                                                      ORDER
  FirstFire Global Opportunities Fund, LLC,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court has received Plaintiffs’ motion to compel Defendant to comply with a

subpoena duces tecum issued by the U.S. District Court for the Central District of California in

relation to In re Yayyo, Inc. Securities Litigation, No. 2:20-cv-08235-SVW-AFM (C.D. Cal.).

Dkt. No. 4. Defendant shall file a response, if any, by September 10, 2021. Plaintiff shall file a

reply, if any, by September 13, 2021. The Court will resolve Plaintiff’s motion expeditiously.

       Plaintiff shall serve a copy of this order on Defendant by September 7, 2021. Plaintiff

shall file an affidavit of service by September 8, 2021.


       SO ORDERED.


Dated: September 3, 2021                           __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
